 

Exhibit 10.3

 

RESTRICTED STOCK AWARD CERTIFICATE

NON-TRANSFERABLE

GRANT TO

                                 

(“GRANTEE”)

BY SCANSOURCE, INC. (THE “COMPANY”) OF

[            ] SHARES OF ITS COMMON STOCK, NO PAR VALUE (THE “SHARES”)

pursuant to and subject to the provisions of the ScanSource, Inc. Amended and
Restated Directors Equity Compensation Plan (the “Plan”) and to the terms and
conditions set forth on the following page.

 

Unless vesting is accelerated in accordance with the Plan, the Shares will vest
(become non-forfeitable) on the six month anniversary of the Grant Date,
provided that Grantee is still providing services as a director of the Company
on such date.

 

IN WITNESS WHEREOF, ScanSource, Inc., acting by and through its duly authorized
officers, has caused this Certificate to be duly executed.

 

SCANSOURCE, INC.

 

By:

        Grant Date:                                        John J. Ellsworth    
                  Corporate Secretary    



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Restrictions. The Shares are subject to each of the following restrictions.
“Restricted Shares” mean those Shares that are subject to the restrictions
imposed hereunder which restrictions have not then expired or terminated.
Restricted Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered. If Grantee’s service as a director of the
Company terminates prior to vesting of the Restricted Shares for any reason
other than as set forth in Section 2 hereof, then Grantee shall forfeit all of
Grantee’s right, title and interest in and to the Restricted Shares as of the
date of termination of service, and such Restricted Shares shall revert to the
Company immediately following the event of forfeiture. The restrictions imposed
under this Section shall apply to all shares of the Company’s Stock or other
securities issued with respect to Restricted Shares hereunder in connection with
any merger, reorganization, consolidation, recapitalization, stock dividend or
other change in corporate structure affecting the Stock of the Company.

2. Expiration and Termination of Restrictions. The restrictions imposed under
Section 2 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):

(a) as to all of the Shares, the six month anniversary of the Grant Date,
provided Grantee is then still providing services as a director of the Company;
or

(b) as to all of the Shares, the termination of Grantee’s service as a director
of the Company due to death, Disability or Retirement; or

(c) as to all of the Shares, the occurrence of a Change in Control.

3. Delivery of Shares. The Shares will be registered in the name of Grantee as
of the date of grant and may be held by the Company during the Restricted Period
in certificated or uncertificated form. If a certificate for Restricted Shares
is issued during the Restricted Period with respect to such Shares, such
certificate shall be registered in the name of Grantee and shall bear a legend
in substantially the following form: “This certificate and the

shares of stock represented hereby are subject to the terms and conditions
contained in a Restricted Stock Award Certificate between the registered owner
of the shares represented hereby and ScanSource, Inc. Release from such terms
and conditions shall be made only in accordance with the provisions of such
Certificate, copies of which are on file in the offices of ScanSource, Inc.”
Stock certificates for the Shares, without the first above legend, shall be
delivered to Grantee or Grantee’s designee upon request of Grantee after the
expiration of the Restricted Period, but delivery may be postponed for such
period as may be required for the Company with reasonable diligence to comply,
if deemed advisable by the Company, with registration requirements under the
1933 Act, listing requirements under the rules of any stock exchange, and
requirements under any other law or regulation applicable to the issuance or
transfer of the Shares.

4. Voting and Dividend Rights. Grantee, as beneficial owner of the Shares, shall
have full voting and dividend rights with respect to the Shares during and after
the Restricted Period. Any non-cash dividends shall be subject to the
restrictions imposed under Section 1. If Grantee forfeits any rights he may have
under this Certificate, Grantee shall no longer have any rights as a stockholder
with respect to the Restricted Shares or any interest therein and Grantee shall
no longer be entitled to receive dividends on such stock. In the event that for
any reason Grantee shall have received dividends upon such stock after such
forfeiture, Grantee shall repay to the Company any amount equal to such
dividends.

5. No Right of Continued Service. Nothing in this Certificate shall interfere
with or limit in any way the right of the Company or any Affiliate to terminate
Grantee’s service as a director or employee at any time, nor confer upon Grantee
any right to continue service as a director or employee of the Company or any
Affiliate.

6. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged

conflict between the provisions of the Plan and the provisions of this
Certificate, the provisions of the Plan shall be controlling and determinative.

7. Successors. This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Plan.

8. Severability. If any one or more of the provisions contained in this
Certificate is invalid, illegal or unenforceable, the other provisions of this
Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

9. Notice. Notices and communications under this Certificate must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to ScanSource, Inc., 6 Logue Court, Greenville, South Carolina 29615,
Attn: Secretary, or any other address designated by the Company in a written
notice to Grantee. Notices to Grantee will be directed to the address of Grantee
then currently on file with the Company, or at any other address given by
Grantee in a written notice to the Company.

 